Citation Nr: 0113772	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  94-48 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disorder manifested by gastroesophageal reflux disease and 
constipation. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sinus disability.  

5.  Entitlement to service connection for a disability of the 
right leg.  

6.  Entitlement to service connection for a disability of the 
left leg.  

7.  Entitlement to an increased (compensable) initial rating 
for chondromalacia of the right knee.  

8.  Entitlement to an increased (compensable) initial rating 
for chondromalacia of the left knee.

9.  Entitlement to an increased rating for low back strain 
with disc protrusion at L3-4 and L4-5, currently rated 40 
percent disabling.  

10.  Entitlement to an increased rating for bilateral pes 
planus, plantar fasciitis, metatarsalgia, and hallux valgus, 
rated 10 percent disabling.  

11.  Entitlement to total disability compensation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in September 1994.  

The veteran claimed service connection for gum disease in his 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, dated in December 1993.  To date it does not appear 
that the gum disease claim has been developed and 
adjudicated.  It is referred to the RO for appropriate 
action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Concerning the veteran's claims for service connection for 
disabilities involving the ankles and legs, following a VA 
examination in July 1998, the examiner stated that he was 
unsure whether his ankle pain is truly calf pain or ankle 
pain but mild lateral ankle pain can certainly be associated 
with pes planovalgus.  The examiner also indicated that the 
metatarsalgia was associated with relief with proper shoe 
wear and the examiner thought that the veteran would have 
relief of his metatarsalgia with proper shoe wear.  

The Board notes that in an undated statement, received in 
June 2000, from Dr. H. the veteran's constipation and 
swelling of the stomach were said to be the direct result of 
the medications required to treat his service connected low 
back disability.  The veteran's service medical records 
reveal that he was treated in service on several occasions 
for headaches and was also seen for complaints pertaining to 
his sinuses.  

With regard to the veteran's claims for increased 
(compensable) initial ratings for bilateral chondromalacia, 
the Board notes those disabilities are rated under Diagnostic 
Code 5257, which addresses instability of the knee.  The 
chondromalacia may also be evaluated based on limitation of 
motion.  A May 1999 treatment record referred to an 
assessment of knee pain due to degenerative joint disease.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

With regard to the veteran's claim for an increased rating 
for his service-connected low back disability, the recent VA 
examination in October 1999 revealed a diagnosis of evidence 
of non-organic lower back pain.  Subsequently he has been 
receiving treatment for back problems with a diagnosis of 
stenosis.  The Board notes that a Radiology Diagnostic Report 
regarding an examination on December 23, 1998, states that a 
magnetic resonance imaging (MRI) study of the lumbar spine 
was done, but that the films would be interpreted by a 
radiologist at the Moncrief Army Community Hospital, Ft. 
Jackson, South Carolina.  It does not appear that the 
interpretation has been added to the claims folder.  

The evidence shows that the veteran requested for a 
disability retirement from his place of employment and 
disability benefits from the Socials Security Administration 
(SSA).  It is unclear whether the medical records on which 
these decisions were based are on file.

In view of these facts the Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
VA, military, and private medical records 
pertaining to treatment for the 
disabilities in issue since his 
retirement from active duty to the 
present which have not been previously 
submitted, to include Moncrieff Army 
Community Hospital and the report of the 
MRI of the lumbar spine dated in late 
1998 or early 1999.  The RO is requested 
to obtain all records, which are not on 
file.

2.  The RO is requested to take the 
appropriate action in order to obtain 
copies of the evidence on which his 
disability retirement from work (approved 
July 1999) and the award of SSA 
disability benefits were based.

3.  The RO should request the VA medical 
facility in Columbia, South Carolina to 
furnish copies of all treatment records 
covering the period from January 20001 to 
the present.

4.  A VA examination should be conducted 
by a gastroenterologist to determine the 
nature, etiology and severity of any 
gastrointestinal disorder to include 
reflux and hiatal hernia.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  All indicated 
special studies should be accomplished.  
The examiner should be asked to render an 
opinion as to whether it is as likely as 
not that any gastrointestinal disability 
diagnosed, is related to military 
service?  If no, the examiner should 
opine as to whether it is as likely as 
not that any gastrointestinal disability 
diagnosed was caused or is aggravated by 
the medication the appellant has taken or 
is taking for his service connected 
disabilities?  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

5.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature, severity, and etiology of the 
reported headaches and bilateral leg 
disability, to include peripheral 
neuropathy, and the severity of the 
service connected low back strain with 
disc protrusion at L3-4 and L4-5.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  In 
addition to electromyogram and nerve 
conduction studies involving the 
lumbosacral spine, any other tests deemed 
necessary should be accomplished.  

The lumbosacral spine should be examined 
for degrees of range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbar 
spine.  The examiner should be requested 
to determine whether the lumbosacral 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  Further, the examiner should 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time.

Following the examination, the examiner 
should be asked to render an opinion as 
to whether it is as likely as not that 
the any disability involving the legs 
and/or headaches, if diagnosed, is 
related to military service service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  A VA examination should be conducted 
by a an orthopedist in order to determine 
the nature, severity, and etiology of any 
disability involving the ankles and the 
severity of the service connected 
disabilities involving the knees and 
bilateral pes planus, plantar fasciitis, 
metatarsalgia and hallux valgus.  The 
claims file and a copy of this Remand 
must be made available to the VA examiner 
for review.  In addition to X-rays any 
other diagnostic studies or specialized 
examinations deemed necessary should be 
accomplished. 

It is requested that the examination 
include range of motion testing of the 
involved joints.  The examiner is 
requested to state the normal range of 
motion.  The orthopedist should be 
requested to determine whether the 
ankles, knees and feet exhibit weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.

Following the examination it is requested 
that the examiner render an opinion as to 
whether the veteran has a chronic 
disability of the ankles?  If yes, 
whether it is as likely as not that the 
bilateral ankle disability is related to 
military service or is caused or 
aggravated by the pes planus.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

7.  The veteran should be afforded the 
opportunity for an examination by the 
appropriate specialist to identify the 
nature, etiology and symptomatology of 
any sinus disability present.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  All indicated 
special studies should be accomplished.  
The examiner should be asked to render an 
opinion as to whether it is as likely as 
not that the sinus disability, if any is 
diagnosed, is related to service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should readjudicate 
the issues in appellate status.  The RO 
should consider whether separate ratings 
are warranted for arthritis of the knees, 
if diagnosed, per VAOPGCPREC 23-97 and 
chronic disabilities of the ankles, if 
diagnosed.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




